 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid F. Irvin and James B. McKelvy, partners, d/b/aThe Irvin-McKelvy CompanyandInternationalUnion of District 50, Allied and Technical Workersof the United States and Canada 1 and United MineWorkers of America,2 Party to the Contract. Case6-CA-4659November 6, 1971DECISION AND ORDER*BY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn February 19, 1970, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel, the Respondent, and the Party tothe Contract filed exceptions to the Trial Examiner'sDecision, together with supporting briefs. The Res-pondent later filed a reply brief and the Party to theContract filed an answering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,3 conclusions, and recommendations of theTrial Examiner, as herein modified.The Respondent is in the business of buildingpreparation and material handling facilities for coalmine operators in the bituminous coal mine fields,and employs approximately 18 employees. Theseemployees were not represented for collective-bar-gaining purposes by any labor organization prior toJune 1964. At that time it became necessary forRespondent to recognize District 50 or the MineWorkers in order to obtain work. Accordingly, in1964,Respondent signed a collective-bargainingagreement with District 50 covering Respondent'sconstruction employees. This contract contained aunion-security clause, and the Company also deduct-ed dues from the employees and remitted them toDistrict 50. In October 1966 the same parties signed asupplemental agreement which related solely to*On June 1, 1972, the Board granted Respondent's Motion To ClarifyOrder of the National Labor Relations Board and ordered thatBy its Decision and Order,theBoard intended that when theRespondent, on any project, new or old, continues to use a workcomplement constituting an appropriate unit of which a majority continuesto consist of members of District 50, the Respondent is not free to sign acontractwith the United Mine Workers of America, or any other labororganization covering the said unit.wages.On June 27, 1967, the parties adopted anindustrywide contract which had been negotiated andexecuted between the Coal Mine Construction Con-tractorsAssociation, Inc. (herein called CMCCA),and District 50, which was effective June 1, 1967, toMay 31, 1970. The contract, which covered the sameemployees as the June1964agreement, also containeda union-security clause and checkoffclause.In late 1968 Respondent was advised by several ofits customers that in order to get their business thework would have to be done with Mine Workerslabor. Thereupon the Respondent joined the Associa-tionof BituminousContractors (herein called ABC),and was thereby able to availitself of an agreementbetween ABC and the United Mine Workers negotiat-ed on December 10, 1968, although Respondent'scontract with District 50 still had another year and 5months to run.Respondent's contract with District 50 contained a"most favorednations" clause,which in effect statedthat if District 50 executed any contract or agreementwith any employer performing construction work incoal mine lands and said contract was more favorablein itsprovisions than any of the provisions containedin the CMCCA-District 50 contract, which Respon-dent had adopted, that any employer signatory to theCMCCA contract may have identical provisionsinserted in its contract upon request and suchprovisions shall immediately become in full force andeffect.On October 29, 1968, District 50 entered into acontract with Zeni-McKinney-Williams Corporation,an employer-member of the CMCCA. That agree-ment provided that the employer would become aparty to and abide by allthe termsand provisions ofthe CMCCA contract with District 50 except that itwas a "projectagreement" rather than an agreementrunning from June 1967 to May 31, 1970.On December 9, - 1968, the general counsel ofCMCCA notified District 50 that it considered the"project agreement" provision of the Zeni-McKin-ney-Williams contract to be more favorable than thefixed term provision in the CMCCA contract andthat, pursuant to the "most favored nations"clausethe existing agreement was binding on the employermembers only for the period of time required for theconstruction of the particular project presently beingworked on. On December 27, 1968, the president ofDistrict 50 disagreed with the CMCCA interpretationiHerein calledDistrict 50 The name of the Charging Party is herebycorrectedin the caption and whereveritappears to conform to itsconstitutional change of name.2Herein called MineWorkers3The Respondent and thePartyto the Contract have requested oralargument. This request is hereby denied because the record, the exceptions,and the briefsadequately present the issues and positions of the parties.194 NLRB No. 8 THE IRVIN-Mc KELVY COMPANY53of the said "most favored nations" clause and saidthat the CMCCA contract should remain in full forceand effect until its expiration on May 31, 1970.However, the general counsel of CMCCA thereafterinformed the Respondent that after completion ofeach project on which it was then working, it would befree to apply the contract which had been negotiatedbetween ABC and the Mine Workers.As Respondent had three or four different jobsgoing it decided to commence recognition of the MineWorkers on April 1, when essentially all of the majorportions of any work that it was doing would beterminated. After April 1, Respondent recognized theMine Workers as the collective-bargaining agent of itsconstruction employees, who were the same employ-ees who had been previously covered by the District50 contract, and applied the contract which had beennegotiated by ABC with the Mine Workers.At issue here is whether Respondent violatedSection 8(a)(1), (2), (3), and (5) of the Act when, on orafter April 1, 1969, Respondent applied the provisionof a collective-bargaining agreement it had with theUnited Mine Workers rather than a collective-bar-gaining agreement it had with District 50.Respondent contends that its contract with District50 was illegal because District 50 was an illegallyassisted Union. It further contends that the contractwas not binding after March 31, 1969, the point atwhich substantially all of Respondent's projectsstarted during the term of the contract were finished,because of the invocation of the "most favorednations" clause making the agreement a "projectagreement."The Board is not in agreement with Respondent'scontention that District 50 was an illegally assistedUnion. Although District 50 did not show that it hadmajority status at the time it executed any of itscontracts with Respondent, such contracts are specifi-cally allowed in the construction industry by Section8(f)of the Act. Therefore, the contract betweenRespondent and District 50 was a lawful contract.We find merit in Respondent's contention that theinvocation of the "most favored nations" clause afterDistrict 50 entered into a "project only" agreementwith a competitor of Respondent caused its contractwithDistrict 50 to become a project agreement.Therefore, at the termination of each project on whichitwas then working, it was free to terminate itsrelationship with District 50.Respondent was not, however, free to withdrawrecognition completely from District 50 on March 31,1969, as not all projects were completed, and District50members were working on the incompletedprojects.4R. J. SmithConstructionCo, Inc,191 NLRB No. 1355Virginia Electricand PowerCompany v. N.L.R.B.,319 U.S. 533.Although we have held that an 8(f) contract,standing alone, creates no presumption of majoritystatus,4 in the instant case it is conceded that all ofRespondent's unit employees were members ofDistrict 50 by virtue of compliance with the union-security clause in the contract. Therefore, District 50was still the representative of employees working onprojects which carried over after March 31 whereDistnct 50 had majority status, and Respondent wasthus obliged to negotiate with District 50 over theemployees on these projects. It was not free at thoseprojects to take any unilateral action with respect towages, hours, or conditions of employment or towithdraw recognition and confer it on another union.By its action on March 31, and thereafter, of ceasingrecognition altogether of District 50, and of recogniz-ing the UMW as the representative of the employeesworking on the projects not yet completed whereDistrict 50 had majority status, Respondent violatedSection 8(a)(5) and 8(a)(2) of the Act. Further, it wasin violation of Section 8(a)(3) and (1) because of itsconduct in requiring employees on projects still inprogress to join the UMW as a condition of continuedemployment.The termination of the District 50 contract, howev-er, did leave Respondent free to enter into genuineprehire 8(f) agreements on any subsequent projectswith any union it wished, so long as it did not employat such projects a work force of which a majority wereDistrict 50 members.The General Counsel excepts to the Trial Examin-er's refusal to reimburse the employees for dues,initiationfees,and assessments which they wererequired to pay to the Mine Workers pursuant to theunion-security and checkoff provisions of Respon-dent's contract with this Union. We find merit in thisexception.SinceRespondent unlawfully executed andapplied theMine Workers agreement to projectswhere District 50 had majority status employees onthese projects who were compelled thereunder to joinand maintain membership in such labor organizationas a condition of employment are entitled to reim-bursement for moneys thus exacted from them.5Employees who were already members of the MineWorkers when employed by Respondent are notentitled to this reimbursements Identification ofthese employees shall be left for determination in thecompliancestagesof this proceeding.In view of our findings of fact and law herein, wealso find that the Recommended Order of the TrialExaminer is in part inappropriate. We will thereforeorder that Respondent take the appropriate actionnecessary to bring it in compliance with our findingsherein.6Cowles Communications,Inc.,170 NLRB 1596, fn. 3. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,David F. Irvin and James B. McKelvy, Partners,d/b/a The Irvin-McKelvy Company, Indiana, Penn-sylvania, its agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain with District 50 at any timewhen that labor organization is lawfully entitled torecognition on any of Respondent's projects.(b)Assisting or contributing support to the MineWorkers, or any other labor organization, on anyprojects where District 50 is the lawful representativeof the employees.(c)Giving effect to the contract with the MineWorkers or any modification, renewal, or extensionthereof on any projects covered by Respondent'scontract with District 50.(d) Requiring membership in the Mine Workers as acondition of employment on any projects covered byRespondent's contract with District 50, or in anymanner interfering with, restraining, or coercing itsemployees in the exercise of their rights guaranteed bySection 7 of the Act, except to the extent that suchrightsmay be affected by a valid contract requiringmembership in a labor organization as a condition ofemployment.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Withdraw and withhold recognition from theMine Workers as the collective-bargaining represent-ative of Respondent's employees who are working onprojects covered by the District 50 contract unless anduntil such labor organization shall have been certifiedby the National Labor Relations Board.(b)Reimburse its employees working on projectscovered by the District 50 contract who were notalready - members of the Mine Workers for allinitiation fees, dues, and other moneys which theywere required to pay under the terms of the MineWorkers union-security agreement applied subse-quent to April 1, 1969.(c) Continue to bargain with District 50 and to giveeffect to and abide by its contract with District 50until the completion of any projects covered by suchcontract.(d) Post at its premises in Indiana, Pennsylvania,and at each of its projects copies of the attachednotice marked "Appendix." 7 Copies of said notice, onforms provided by the Regional Director for Region6, after being duly signed by Respondent's representa-In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedtive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that all allegations of thecomplaint not specifically found to be in violation ofthe Act be, and they hereby are, dismissed.MEMBER FANNING, concurring in part and dissentingin part:I concur with the majority's findings of violations ofthe Act, as far as they go. However, I would go furtherand agree with the Trial Examiner that Respondentwas in violation of the Act on and after March 31,1969, for ceasing recognition of District 50, recogniz-ing the Mine Workers and applying the contract withthatUnion, and causing its employees to join theMine Workers as a condition of employment. Theseviolations were present after March 31, not only onprojects where District 50 had majority status but onany of Respondent's projects thereafter where Res-pondent recognized the Mine Workers prior to theproper termination date of its contract with District50.I am not in agreement with the majority conclusionthat, because of the invocation of the "most favorednations" clause, Respondent was free to change itslong-term contract with District 50 to a "projectagreement" and cease relations-with District 50 uponcompletion of each project. Rather, I agree with theTrialExaminer's finding that the parties did notintend at the time of the making of the agreement thatthe "most favored nations" clause should be invokedto shorten the term of the contract. Therefore, thecontract remained in full force and effect after March31 and was so at the time Respondent extendedrecognition to the Mine Workers.Moreover, the evidence shows that the Respondentherein has a substantially stable work force which hadfor almost 5 years been represented by a labororganization with which the Respondent had continu-ous collective-bargaining agreements. In such aninstance, it is reasonable to infer that the employeeshave vestedinterestsin benefits and programs offeredby a union such as pension funds, insurance plans,and numerous other supplemental benefits, whichinterests are jeopardized, or least made much morepursuant to a Judgment of the United StatesCourt ofAppeals enforcingan Order of the NationalLaborRelations Board." THE IRVIN-Mc KELVY COMPANY55costly for the employee, by the unilateral action of theemployer in ceasing recognition of that union andrecognizing another union as the collective-bargain-ing representative ^ of these employees. Such action isgrossly unfair to these employees, and I cannotconclude that Congress intended the application ofSection 8(f) to result in such a detrimental andinequitable forefeiture of the rights and benefitsvested in employees by virtue of a contract authorizedby that section of the Act.The majority states that Respondent is free to applyany contract it wishes on any new projects, as long asit does not employ a work force made up of a majorityof District 50 members. This is stated after findingthat Respondent's complete construction work forcewas made up of District 50 members. It appears to methat this conclusion by the majority leaves theRespondent in a position whereby it can use the workforce it has had for years only if these employeesswitch their union affiliation to the union recognizedby Respondent on that project. In other words, thecontinued employment of the Respondent's employ-eeswould be conditioned on their repudiation ofmembership in District 50 and acceptance of mem-bership in the Mine Workers. Such action by theRespondent of giving its work force such an alterna-tivewould appear on its face to be yet anotherviolation of Section 8(a)(3).Based on all the foregoing and in accordance withthe dissent in R. J.Smith Construction Co., Inc., supra.,Iwould find that the Respondent violated Section8(a)(1), (2), (3), and (5) of the Act by failing andrefusing to apply the District 50 agreement afterMarch 31, 1969, and by executing and applying anagreement with the Mine Workers, including a union-security provision, on and after April 1, 1969.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and to keep ourword about what we say in this notice.WE WILL withdraw and withhold recognitionfrom the United Mine Workers of America andcease giving effect to the December 1968 contractwith that organization, or to any renewal orextension thereof, on any of our projects which arecovered by our contract with International Unionof District 50, Allied and Technical Workers of theUnited States and Canada, until such time as theUnited Mine Workers of America shall have beencertified by the National Labor Relations Board.WE WILL reimburse our employees working onprojects covered by the District 50 contract whowere not already members of the United MineWorkers of America for all initiation fees, dues,and other moneys which they were required to payunder the terms of the Mine Workers union-security agreement applied subsequent to April 1,1969,with interest at the rate of 6 percent perannum.WE WILL NOT refuse to bargain with Interna-tional Union of District 50, Allied and TechnicalWorkers of the United States and Canada, at anytime when it is lawfully entitled to recognition, andWE WILL give effect to our contract with suchUnion until its termination, or any extensionthereof.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, orassist International Union of District 50, Alliedand Technical Workers of the United States andCanada, or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in concertedactivities for the purposes of collective bargaining,or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extentthat such rights may be affected by a validagreement requiringmembership in a labororganization as a condition of employment con-sistent with Section 8(a)(3) of the Act.DatedByDAVID F. IRVIN ANDJAMES B.MCKELVY,PARTNERS,D/B/A THEIRVIN-MCKELVYCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted'for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1536 Federal Building, 1000 Liberty Avenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977. 56DECISIONSOF NATIONAL LABORRELATIONS BOARDTRIAL EXAMINER'S DECISIONIII.THE UNFAIR LABOR PRACTICESSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This case was heardbefore me in Pittsburgh, Pennsylvania, on December 18,1969,1 upon a complaint and notice of hearing, datedNovember 18, issued by the General Counsel of theNational Labor Relations Board through the RegionalDirector for Region 6, and an answer filed on behalf ofDavid F. Irvin and James B. McKelvy, Partners, d/b/a TheIrvin-McKelvyCompany (herein the Respondent orCompany) dated November 28 .2The principal issue presented is whether Respondentviolated Section 8(a)(1), (2), (3), and (5) of the NationalLabor Relations Act, as amended (herein the Act), when,on or about April 1, it ceased to recognize District 50 ascollective-bargaining representative of its constructionemployees and commenced recognizing United MineWorkers of America (herein U.M.W. or the Mine Workers)as collective-bargaining representative of the same employ-ees.At the hearing, all parties were given full opportunity topresent evidence, to examine and cross-examinewitnesses,to argue orally on the record, and to file briefs. Oralargument was waived. Helpful, posthearing briefs havebeen received from counsel for the General Counsel andcounsel for the Respondent, which have been carefullyconsidered.Upon the entire record in the case,3 including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE COMPANYRespondent is a partnership engaged in constructionwork in and about coal mines, with its principal officelocated in Indiana, Pennsylvania. During an annual period,Respondent receives goods and materials valued in excessof $50,000 directly from outside the Commonwealth ofPennsylvania for use within said State.I find, as the Respondent concedes, that the Respondentis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges,the answer admits, and I find, thatDistrict 50 and Mine Workers are now, and have been at alltimesmaterial, labor organizations within the meaning ofSection 2(5) of the Act.1All dates hereinafter refer to the calendar year1969 unlessotherwisespecified.2The original charge was filed byInternationalUnion of District 50,UnitedMineWorkers of America (herein District 50) on July 9, amendedNovember 173On January 20, 1970, counsel for the General Counsel filed with theTrial Examineramotion tocorrect the transcript of proceedings in aA.BackgroundThe facts giving rise to theissuesin this case are notessentially in dispute, and may be summarized as' follows:As previously noted, the Respondent is a contracting firmengaged primarily in the business of building preparationand material handling facilities for coal mine operators inthe bituminous coal mine fields. The principal classifica-tions of workers employed are welders and steelworkers,which numbered approximately eighteen (18) as of the timeof the hearing. (Resp. Exh. 2.)Prior to June 1964, Respondent's employees were notrepresented for collective-bargaining purposes by any labororganization.However, at that time, according to theuncontradicted testimony of James B. McKelvy (a partnerin the enterprise), the Company became involved in somecontract work in the State of Ohio and the partners wereinformed that they could not do the work unless they wereaffiliatedwith either District 50 or the Mine Workers.Accordingly, McKelvy contacted an official of District 50and subsequently signed a collective-bargaining agreementwith that organization covering the Respondent's construc-tion employees. That contract contained a union-securityclause,and the Company also, upon authorization,deducted dues from the employees and remitted them toDistrict 50.On October 30, 1966, the same parties signed asupplemental agreement to the June 1964 agreement, whichrelated solely to wages.On June 27, 1967, the parties, indicating a mutual desireto -become parties to an industrywide agreement, adoptedthe industry contract which had been negotiated andexecuted between the Coal Mine Construction ContractorsAssociation, Inc. (herein CMCCA) and District 50, whichwas effective June 1, 1967, to May 31, 1970. That contract,covering the same employees of the Respondent who wereencompassed under the June 1964 agreement, alsocontained union-security and checkoff clauses which were,as far as the record shows, complied with by theRespondent .4B.Events Leading up to Recognition of the MineWorkers1.Respondent becomes a member of ABCIn October 1968, an event occurred which was to have asignificant impact upon the Respondent's business opera-tions, for in that month a contract was signed between thecoal mine operators and the Mine Workers (known as theNationalBituminousCoal Wage Agreement of 1968) whichcontaineda sectionentitled "ConstructionWork," asfollows:All construction of mine ormine-related facilitiescertain respect,whichmotion wasserved on all other parties to theproceeding. No oppositionto such motion having beenfiled with me, andthe contentsof the motionbeing in accord with the recollectionof the TrialExaminer, the motionis herebygranted.4Although the Respondent adopted thecollective-bargaining agreementnegotiatedby CMCCA, the Company neverbecame a member of thatassociation. THE IRVIN-Mc KELVY COMPANYincluding erection of mine tipples and sinking shaftswhich is not performed by the operator may beperformed by such outside contractors as are designat-ed by the operator and such work will be under thejurisdiction of the United Mine Workers of America inthe manner and to the extent permitted by law.5Respondent was advised by several of its customers (coalmine operators)that in order to get business,the workwould have to be done with United Mine Workers ofAmerica labor.Whereupon, in late 1968 or early 1969,Respondent joined the Association of Bituminous Contrac-tors (herein called ABC), an organization which had beenformed to negotiate collective-bargaining agreements onbehalf of its members with the Mine Workers. As a memberofABC,Respondent was able to avail itself of theagreement which ABC had negotiated with the MineWorkers on December 10, 1968. However, Respondent wasobviously not in a position at that time to recognize theMine Workers as collective-bargaining representative of itsemployees because of the existence of its agreement withDistrict 50 which had another year and 5 months to run.Nevertheless, at or about this time, an event occurred whichRespondent seized upon as a lever to terminate its contractwith District 50. These events may be described as follows.2.The implementation of the "most favorednations" clauseArticle XIV, section 3, of the CMCC-District 50 contract(which Respondent had adopted), provides as follows:In the event any contract or agreement is executed on orafter the date of thisagreementbetween the union andany employer (as that term is defined in this agreement)performing construction work on coal mine lands, andsaid contract or agreement is more favorable to theemployer in its provisions thananyof the provisions ofthis agreement, then the Association or any employerwho is signatory hereto may have identical provisionsinserted in this agreement upon request and saidprovisions shall immediately become in full force andeffect.6On October 29, 1968, District 50 entered into anagreementwith a contractor named Zeni-McKinney-Williams Corporation, an employer-member of the CoalMine Construction Contractors Association, which agree-ment covered the construction of a coal washing plantproject for the Consolidation Coal Company, at Rowland,West Virginia. That agreement provided that the employerwould become a party to and abide by all the terms andprovisions of the Association contract with District 50 "forthe period of time required for the construction of theaforementioned coal washing plant." In other words, Zeni-McKinney-Williams and District 50 entered into anagreementincorporating all the terms and provisions of theAssociation agreement except for the term thereof (June 1,1967, toMay 31, 1970), and their agreement therebybecame what is known in the industry as a "projectagreement."Pursuant to its contractual obligations with CMCCA, the5G.C. Exh. 6, p 14.6This paragraph is commonly referred to as a "most favored nations"57president of District 50, on November 5, 1968,notifiedCMCCA of theaforesaid agreement with Zeni-McKinney-Williams.Whereupon, on December 9, 1968, E. RileyCasey, Esq., secretary and general counsel of CMCCA,dispatched a letter to the president of District 50. This letternoted that the Union and Zeni-McKinney-Williams hadrecently entered into a project agreement;that CMCCAconsidered the terms thereof more favorable to it than theexisting contract;and that therefore pursuant to the "mostfavorednations"clauseabove quoted,theexistingagreement was to be binding on the employer-membersonly "for the period of time required for the construction ofthe particular project they may presently be working on."In other words, CMCCA took the position that the projectclause in the Zeni-McKinney-Williams agreement wasmore favorableto CMCCA thanthe long-term contractpresently existing,and therefore requested that such clausebe immediately inserted in the Association agreementinstead of the termination clause presently existing.On December 27, 1968, the president of District 50responded to Casey disagreeing with his interpretation ofthe said"most favored nations" clause,and argued that theexisting contract between District 50and CMCCA shouldremain in full force and effect until its expiration on May31, 1970. Nevertheless, Casey, as secretary and generalcounsel to ABC, explained to James McKelvy of theRespondent,in early 1969,the effect of the conversion ofthe CMCCA-Distnct 50 contract from a term to a projectcontract, and advised McKelvy that at the completion ofeach project on which he was then working he would befree to apply the contract which had been negotiatedbetween ABC and the Mine Workers.Having been advised that his contract with District 50had been converted to a project-type contract rather than aterm contract,McKelvy ceased applying the District 50contract on March 31 and commenced recognition of theMineWorkers on April 1. McKelvy explained thatRespondent determined to switch over from District 50 tothe Mine Workers at one particular time rather than projectby project ". . .since most of our men were on location, 3or 4 different jobs, that it would probably be moreconvenient to all concerned, to establish the date, we wouldsimply cut off all District 50, and go into UMWA as of thatdate, and that date was determined to be April 1, 1969."McKelvy further explained that although all the projectshad not been entirely completed on that date, ".essentially all of the major portions of any work that wewere doing had terminated by or about on April 1, oneproject carried over for a few days into April." Accordingly,after April 1, Respondent recognized the Mine Workers asthe collective-bargaining representative of its constructionemployees, who were the same employees that had beenpreviously covered by the District 50 contract, andthereafter Respondent applied the contract which had beennegotiated by ABC with the Mine Workers. According tosuch agreement,Respondent deducted dues from itsemployees and submitted same to the Mine Workers.7clause.r It appears from Resp. Exh 2 that as of April 1 Respondent's(Continued) 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.ANALYSIS AND CONCLUDINGFINDINGSA.The Appropriate UnitThe complaint herein alleges the following unit asappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act:All construction employees of Respondent working onconstruction jobs,but shall not include start-uptechnicians, guards, technicians employed by originalequipment manufacturers, persons engaged in engineer-ing or clerical work, timekeepers, superintendents,assistant superintendents, general foremen and fore-men.Although the foregoing allegation was denied in theanswer to the complaint filed on behalf of the Respondent,it appears that the unit description corresponds substantial-ly with that contained in the collective-bargaining agree-ment originally signed by Respondent and District 50 inJune 1964, and there is no evidence that such unit waschanged from that time until the Respondent terminated itscontract with District 50 on March 31, 1969.In the light of such history of collective bargaining andsince Section 9(b) of the Act specifically sanctions anemployer unit as one which may be appropriate for thepurposes of collective bargaining, I find that such unit is anappropriateone for collective bargaining within themeaning of Section 9(b) of the Act.B.The Status of District 50 on March 31,1969The Respondent contends that on March 31 it wasprivileged to terminate its agreement with District 50 sincethe same was ". . . invalid and not binding on theCompany since District 50 was, at the time of theagreement's execution, an illegally assisted union." (Co. br.,p. 11.)Ido not agree with this contention. At the outset,considering equitable principles, such contention comeswith ill grace from the person who engaged in the conductconstituting the alleged illegal assistance, having enjoyedthe fruits thereof for approximately 5 years. But, in anyevent, it seems well-established that Section 10(b) of the Actwould preclude any finding of whether or not recognitionby the Company of District 50 in 1964 constituted illegalassistance.8 In addition, I note a lack of any evidence thatthe employees objected to such recognition, or that theysought any assistance from the National Labor RelationsBoard, or any other agency, with an objective of riddingthemselves of District 50. Nor did they, at the end of thecontract term (in 1967) file any petition for an election toredetermine their representative's status.Moreover, I note, as Respondent concedes (Co. br., p. 11,fn. 2), that the original contract between Respondent andDistrict 50 could be considered to be a valid prehireagreement under Section 8(f). Although the 1967 agreementwould not be so protected under the rule explicated incomplement of employees numbered approximately 15, Swanlek,Yarger,and Fmk having been lured subsequent to April 1. '8 SeeLocalLodge No. 1424,International Association ofMachinist,AFL-CIO [BryanManufacturingCo.] v.N LR B,362 U.S 411 (1960).9 162 NLRB476, 478.10Cf.Shamrock Dairy, Inc.,119 NLRB 998, 1002.Bricklayers & Masons International Union Local 3 (EasternWashington Builders),9itwould seem that the presumptionof regularity and legality would prevail.10 Under thesecircumstances, there being no evidence of a questionconcerning representation appearing in 1967, it was notunproper or illegal for Respondent to have signed thatagreement.Accordingly,District50was entitled torepresentative status for the duration of that contract (untilMay 31, 1970) 11unless,as Respondent contends, the termwas shortened by proper implementation of the "mostfavored nations" clause.C.The Impact ofthe "Most Favored Nations"ClauseIt is to be recalled that one of the provisions of theCMCCA-District 50 contract, which was incorporated byreference in the Respondent's contract with District 50, wasa clause commonly referred to as the "most favorednations"clause,above-quoted in section III, B, 2.Respondent contends that suchclause, in itself "legallyobjectionable,"12was properly invoked by RespondentfollowingDistrict 50's subsequent contract with Zeni-McKinney-Williams, and as a result the CMCCA-District50 contract "was converted to a project agreement,terminatingwith the completion of each individualconstruction project on which the Company was engaged atthe time of the clause's invocation." (Co. br., pp. 13-14.)Counsel for the General Counsel contends that this clause"does not apply" because it was not intended by the partiesto relate to the duration of the contract. (G.C. br. pp. 5-6.)Recalling that this is an affirmative defense placing theburden of persuasion upon the Respondent on this issue, Iam not persuaded that the parties intended for the clause tocover the term of the contract; rather, it appears that theRespondent seized upon this apparently fortuitous circum-stance to escape the burden of recognition of District 50 inorder to recognize the Mine Workers as collective-bargain-ing representative of its construction employees. Thus, I amin full accord with Respondent in its statement of thepurpose of such clause: "The obvious intent of such aclause is to preserve uniform wages, hours and workingconditions, by giving all signatories to the basic agreementassurance that they will be treated on a parity with othercompanies performing similar work with whom the Unionsubsequently negotiates." (Resp, br., p. 14.) Clearly, suchclauses are designed to eliminateeconomicadvantages ofone employer over another within the same industry. Theythus relate to substantive provisions in the agreement andnot to its term, since term does not, in itself, have anythingto do with competitive advantage or disadvantage.'The foregoing conclusion is reflected by an analysis ofthe language of the CMCCA-District 50 agreement itself.Thus the clause in question speaks of "provisions" of thisagreement. In the preamble to the agreement (art. 1), a11Ibid12 Since the legality of the clause itself was not attacked by the GeneralCounsel either in the complaint or at the hearing, that issue was notlitigated. In the absence of definitive Board law to the contrary, I willassume the legality of such a clause under the Act, for the purpose ofdisposing of the ultimate issue herein. THE IRVIN-Mc KELVY COMPANY59distinction is made between "provision" and "term" of theagreement as follows:It is mutually understood that the following termsand conditions relating to the employment of theemployees covered by this Agreement have beendecided upon by means of collective bargaining andthat the followingprovisionswill be binding upon theparties signatory during thetermof this Agreement andany renewal thereof. [Emphasis supplied.]It is true that there is some evidence in the record that thematter of different types of contracts as relates to tenure(term,project,and area) was discussed during thenegotiations of the CMCCA-District 50 agreement. Howev-er, this testimony, which is somewhat vague, does not serveto justify departure from the normal intent of such clauses,in the light of the specific contract language hereinaboveadverted to.Accordingly, under the particular circum-stances of this case wherein the employer was seeking toescape its obligations under the District 50 agreement forthe purpose of signing a prehire contract with the MineWorkers, I find that the Respondent wrongfully invokedthe "most favored nations" clause, and that it could notlegally serve to terminate the Respondent's collective-bargaining agreement with District 50.However, I do not rest my decision in this case solely onthisground, since I find,infra,that the Respondent'sdefense based upon the asserted applicability of Section8(f) of the Act is also without merit.D.The Applicability of Section 8(f)It is the contention of the Respondent that since it hadthe right, pursuant to the invocation of the "most favorednations" clause, to terminate its agreement with District 50on March 31, it was then legally free to apply a prehireagreement, like the ABC-UMW agreement, without regardtowhether District 50 had a claim of representing theCompany's employees. Counsel for the General Counselargues that even assuming,arguendo,the Company had aright to terminate the District 50 agreement, it was notprivileged to recognize the UMW under the circumstancesof this case since a question concerning representation waspending. I agree with the General Counsel.Respondent concedes that were this a case involving amine,mill,or factory, i.e., not in the building andconstruction industry, it would have been a clear violationfor Respondent to have immediately recognized the Mine13Midwest Piping & Supply Co.,63 NLRB 1060See alsoN L R B vSignal Oiland Gas Co,303 F 2d 785, 786-787, 788 (C A. 5, 1962),wherethe court said.1W ]hen an employer is faced with conflicting claims of oval unionsand a serious question exists as to which union represents a majorityof employees,the employer must adhereto a policyof strict neutrality.The employermust withhold recognition of either union until therivalry is settled at the polls in a Board-conducted,secret election14Sec. 8(f) of the Act,enacted in1959, providesin full as follows-It shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand constructionindustry tomake an agreement covering employeesengaged(or who, upon their employment,willbe engaged) in thebuilding andconstructionindustry witha labor organization of whichbuilding andconstruction employees are members (not established,maintained,or assisted by any action defined in section 8(a) of thisAct as an unfair labor practice)because(1) the majority status of suchlabor organization has not been established under the provisions ofWorkers as the collective-bargaining representative of itsemployees following termination of its contract withDistrict 50 since such mere termination of a contract wouldnot have obliterated District 50's claim to represent theemployees.13 However, Respondentarguesthat theMid-west Pipingdoctrine does not apply in this situation becausethe employer is engaged primarily in the building andconstruction industry and is therefore privileged, underSection 8(f) of the Act, to recognize a labor organization ascollective-bargaining representativeof its constructionemployees without regard to whether the majority status ofsuch labor organization has been established under Section9 of the Act.14The legislative history of Section 8(f) teaches thatCongress sought by this enactment to create an exemptionfor the building and construction industry from some of thestrictures of the Act which existed at the time. S. Rep. No.187 on S. 1555, 86th Cong.,1st sess.,described the situationas follows:In the building and construction industry it iscustomary for employers to enter into collectivebargaining agreements for periods of time running intothe future, perhaps I year or in many instances as muchas 3 years. Since the vast majority of building projectsare of relatively short duration, such labor agreementsnecessarily apply to jobs which have not been startedand may not even be contemplated. The practice ofsigning such agreements for future employment is notentirely consistentwithWagner Act rulings of theNLRB that exclusive bargaining contracts can lawfullybe concluded only if the union makes its agreementafter a representative number of employees have beenhired. One reason for this practice is that it is necessaryfor the employer to know his labor costs before makingthe estimate upon which his bid will be based. A secondreason is that the employer must be able to haveavailable a supply of skilled craftsmen ready for quickreferral.A substantial majority of the skilled employeesin this industry constitute a pool of such help centeredabout their appropriate craft union. If the employerrelies upon this pool of skilled craftsmen, members ofthe union, there is no doubt under these circumstancesthat the union will in fact represent a majority of theemployees eventually hired.15The report noted other provisions of Sec. 8(f) "... whichtake into account theoccasionalnatureof employmentin thesection 9 of thisAct prior to the makingof such agreement, or (2) suchagreement requires as a conditionof employment, membership in suchlabor organization after theseventhday following the beginning ofsuchemploymentor theeffective date of the agreement,whichever islater, or(3) suchagreement requires the employerto notify such labororganizationof opportunities for employment with such employer, orgivessuch labor organizationan opportunity to refer qualifiedapplicantsfor such employment,or (4) such agreement specifiesminimum trainingor experiencequalificationsfor employment orprovides for priority in opportunities for employment based uponlengthof service with such employer, in the industry or in theparticulargeographical area,ProvidedThat nothing in this subsectionshall set asidethe final provisoto section8(a)(3) of this Act.Providedfurther,Thatany agreementwhich would be invalid, but for clause (1)of this subsection,shall notbe a barto a petitionfiled pursuant tosection 9(c) or 9(e)is 1 LegHist.424 (1959) 60DECISIONSOF NATIONALLABOR RELATIONS BOARDbuilding and construction employee [sic ]. It does so byreducing from 30 days to 7 the grace period before whichthe employee may be required to join the union. Thereduction in this time allowance reflects thenormally shortemployment periodfor construction employees." [Emphasissupplied.]This section, being in the nature of an exception from thegeneral rule, must be strictly construed. While Respondentqualifies as an employer in the building and constructionindustry, it is readily apparent that the situation here doesnot fall within the intent and spirit of Section 8(f). That is tosay, the Respondent did not need to enter into a prehireagreement for the purpose of ". . . hav[ing] available asupply of skilled craftsmen ready for quick referral," sincehe already had a complement of employees of longstandingtenurewith the firm, who worked on several projectsconcurrently.Nor does the instant situation reflect "theoccasional nature of employment of the building andconstruction employee" who may work for several differentemployers within the space of a year due to the relativelyshort duration of building projects. Rather, the Respondenthere had a "stable working force" 16 and merely desired tochange the collective-bargaining representative of suchforce from one union to another so that he would be able toqualify for contracting work with coal mine operators whowere contractually obligated with the Mine Workers. I findand conclude that Section 8(f) was not written toaccomplish such purpose and that, under the circumstancesextant in the instant case, Respondent was bound to playby the ordinary rules of the game and have therepresentation question established through proceduresprescribed in Section 9 of the Act.17In view of all the foregoing, I find and conclude thatRespondent violated Section 8(a)(1) and (5) of the Act bywithdrawing recognition from District 50 at a time whenthe Respondent was bound to continue such recognitionunder a valid and binding contract, and by failing tomaintain such contract in effect for the remainder of itsterm. I also find and conclude that Respondent violatedSection 8(a)(1) and (2) in assisting the Mine Workers byextending recognition and contracting with it, and violatedSection 8(a)(1) and (3) by requiring membership in theMine Workers as a condition of employment, and willrecommend an appropriate remedy.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,16 "See thediscussion of Congressman Thompson, comparing, thetransitoryand sporadicnature ofemployment in the building andconstructionindustryand the fixed nature of employment inmanufacturing. II Leg. Hist. of the Labor-ManagementReporting andDisclosureAct of 1959, pp. 1577(3)-1578(2)," cited inOilfield MaintenanceCompany, Inc.,142 NLRB 1384,fn 5 See alsoBricklayers, Local 3, supra,fn. 9, where the Board held Sec. 8(f) inapphcablein a case involvingemployees who "have previously been hired."izRespondentargues thatthe second proviso toSec. 8(f)would retainfreedom of choice to its employees by enabling District 50 to file a petitionunder Sec. 9(c) which would not be barred by the prehire agreement.However, this presupposes a situation in the building and constructionintimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI. THE REMEDYHaving, found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction which will effectuate the policies of the Act.Having found that the Respondent unlawfully recognizedand contracted with the Mine Workers, thus assisting thatorganization, it will be recommended that it withdrawrecognition from the Mine Workers and cease giving effectto the December 10, 1968, contract, or any supplement,extension, or renewal thereof.Contrary to the request of counsel for the GeneralCounsel, however, I do not believe that an order iswarranted requiringRespondent to reimburse dues,initiation fees,and assessmentsthe employees may havepaid to the Mine Workers subsequent to April 1. Unlike thecases cited by him (G.C. br., p. 8), the record hereincontains no evidence of employer solicitation or coercion ofmembership in the Mine Workers other than that containedin the union-security clause of the contract. Only recently,theU.S.Court of Appeals for the Ninth Circuit hasindicated, after a review of the Supreme Court Decisions onthe issue, that this was too slender a reed upon which tobaseanorder requiring restitution of dues andassessments.18 InIntalco,the court noted:There is no specific finding that any of the employeessuffered any loss or objected to the payment of dues.No distinction was made between those employees whowanted the union and voluntarily agreed to a duescheck-off and those whose dues were checked off onlybecause of the requirement of the collective bargainingagreement.In the instant case, not only is there a lack of evidencethat any employee suffered loss or objected to the paymentof dues, there is affirmative evidence that the employeesbenefited economically from the Mine Workers contractwhich contains substantially higher wage rates than theDistrict 50 agreement. Thus, to require Respondent toreimburse the employees under these circumstances wouldsecure to them an unwarranted windfall.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following:industry to which Sec. 8(f) is applicable. For reasons hereinabove set forth,Ihave found that such a situation did not exist with Respondent whoalreadyhad a complement of employees of longstanding tenure ofemployment. If Respondent's theory of the section were allowed to hold,these employees might be subjected to the imposition of a half-dozendifferent unions per year(according to the number of projects contractedby Respondent)and be put to the responsibility of petitioning the Boardfor elections to replacethem, a situationclearly not contemplated byCongress.18 SeeIntalcoAluminumCorporation vN LR.B.,417 F 2d 36, 41(September 19, 1969).See alsoLocal 60, Carpenters [Mechanical HandlingSystemsIv.N.LRB,365 U.S. 651 (1961). THE IRV1N-Mc KELVY COMPANY61CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.District 50 and the Mine Workers are each labororganizations within the meaning of Section 2(5) of theAct.3.By recognizing and entering into a contract with theMineWorkers,theRespondent has interfered with,restrained,and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, and has contributedsupport to the Mine Workers in violation of Section 8(a)(1)and (2)of the Act.4.By entering into a contract with the Mine Workersrequiring membership in that organization as a condition ofemployment,the Respondent has discriminated in regardto hire or tenure of employment to encourage membershipin the Mine Workers and to discourage membership inDistrict 50,and has thus engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3)of the Act.5.By terminating its contract with District 50 on March31, 1969,and refusing to recognize and bargain with thatlabor organization thereafter,the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (5)of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7)of the Act.[Recommended Order omitted from publication.]